Citation Nr: 0008088	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was remanded in September 1998 and it is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have persistent edema, subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
thrombophlebitis of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was injured in Korea by a mortar in July 1950.  
The veteran had shell fragments in his right knee as 
confirmed by contemporaneous medical records, and recent X-
rays show that he has retained a shell fragment in the knee.  
He is contending that his symptomatology has worsened over 
the last few years and his evaluation should be raised to 
account for this increase.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation.  The claim 
is therefore well grounded within the meaning of 38 C.F.R. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet.App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Moreover, the Board is satisfied that the RO has 
fulfilled its duty to assist under 38 U.S.C.A. § 5107(a).  
The RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal, and there is no further 
duty to assist the veteran in developing his claim pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established in July 1952 and a 40 
percent evaluation is currently assessed for thrombophlebitis 
of the right leg.  By regulatory changes effective January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating diseases of the arteries and veins, 
as defined in 38 C.F.R. §§ 7100-7123.  See 62 Fed. Reg. 
65207-65244 (1998).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet.App. 
308, 312-313 (1991).  The RO had evaluated the veteran as 30 
percent disabled under the criteria before the regulatory 
changes.  However, under the new criteria, the veteran was 
evaluated as 40 percent disabled, effective from the date of 
the changes.  This effective date is proper because the U.S. 
Court of Appeals for Veterans Claims (Court) has ruled that 
the new rating criteria do not have retroactive application.  
See Rhodan v. West, 12 Vet.App. 55 (1998).

Under the provision before the regulatory changes, a 30 
percent evaluation was warranted for persistent swelling of 
the leg or thigh, increased on standing or walking one or two 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm; increased in the dependent 
position; moderate discoloration, pigmentation or cyanosis.  
A 60 percent evaluation was warranted for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent evaluation was warranted for 
massive board-like swelling, with severe and constant pain at 
rest.  38 C.F.R. § 4.104, DC 7121.

Under the provisions in effect as of January 12, 1998, a 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation of eczema, and persistent ulceration.  A 100 
percent evaluation is warranted for massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, DC 7212.

The veteran underwent a VA examination in May 1996.  He 
reported that he suffered from chronic pain in his right leg 
and hip since the original injury.  He also indicated that 
the pain was aggravated by walking.  On physical examination, 
both legs from the right anterior-superior iliac spine to the 
right medial malleolus measured 37.5 inches.  The examiner 
reported that the veteran had a clearly demonstrable abnormal 
gait.  He did not note any gross atrophy of the right lower 
extremity, although decreased muscle bulk was present.  A 
barely visible scar was located at the right posterior thigh, 
measuring about seven centimeters.  There was no joint or 
nerve involvement shown, and strength was symmetrical.  
Evidence of pain included the veteran's subjective complaints 
of discomfort as well as an abnormal gait.  The examiner 
diagnosed traumatic shrapnel wounds, right lower extremity, 
incurred in August 1950, resulting in fractured femur, 
treated with cast-traction, progressive arthralgia, 
aggravated with standing, walking or sitting, barely visible 
residual scarring, posterior border, with decreased muscle 
bulk.

The veteran was being treated by F. W. VanDuyne, M.D., who 
indicated that he had been treating the veteran's right leg 
for 15 to 20 years.  In a September 1997 letter, Dr. VanDuyne 
stated that the veteran was currently disabled because of 
shrapnel wounds sustained 45 years ago.  He reported that 
there was still metal lodged in the thigh.  The veteran's 
injury still caused pain that was persistent and resulted in 
extensive lymphedema.  There was a marked discrepancy in the 
size of the calf in comparison to the normal leg.  Dr. 
VanDuyne reported that the injured right leg would become 
swollen, hard, indurated and quite painful when the veteran 
stood for more than half an hour.  However, there was no 
demonstrable nerve damage.  Dr. VanDuyne concluded that the 
veteran's right leg rendered him completely disabled from any 
kind of gainful employment.

M. B. Jabban, M.D., began caring for the veteran as of August 
1997.  Dr. Jabban stated in an October 1998 letter that the 
veteran gave a history of pain and edema to his leg that 
would become worse if he stood for more than half an hour.  
Dr. Jabban also reported that the veteran had been admitted 
to Genesys Medical Center with deep vein thrombosis to the 
right leg.  The veteran had claudication and edema as a 
result of his impaired venous system and Dr. Jabban believed 
that this was due to his July 1950 injury.

At a VA examination in November 1998, the examiner noted that 
the veteran had been diagnosed with thrombophlebitis of the 
right lower extremity in 1950.  The veteran reported that he 
was experiencing pain in his right leg.  Exercise and 
exertion increased the discomfort.  On physical examination, 
there were superficial varicosities on his right foot.  
Dorsalis pedis and posterior tibial pulses were present 
bilaterally.  The examiner stated that "there [was] no 
evidence of any ulcers, edema, or eczema present."  An X-ray 
of the right femur showed that there was a rounded 3.5 
centimeter calcific density in the posteromedial aspect of 
the lower third part of the femur.  The veteran brought in a 
Doppler report showing findings consistent with deep venous 
thrombosis and he was diagnosed with deep venous thrombosis 
in his right lower extremity.

Dr. VanDuyne attached a letter to the record in October 1998 
indicating that the current disability was not only from the 
shell fragments, but also from soft tissue disruption of 
skin, fascia, muscle, and particularly venous drainage.  The 
disruption of normal anatomy and function caused the 
veteran's leg to swell and be uncomfortable when he stood on 
it for any length of time.  Over the years, the disruption of 
function caused increased problems with the leg.  It had 
always been swollen and more recently there was progression 
of the disability by the deep vein thrombosis.

Regarding the rating criteria as of January 12, 1998, the 
proper evaluation depends largely on a determination of the 
veteran's degree of right leg ulceration.  The 60 percent 
criteria are met with persistent ulceration, whereas the 40 
percent criteria are met with or without intermittent 
ulceration.  In this regard, the VA examination report of 
November 1998 reflects that the veteran does not have any 
ulceration at all, and certainly not persistent ulceration.  
The VA examiner stated that "there [was] no evidence of any 
ulcers, edema, or eczema present."  This statement is also 
probative of other symptoms reflective of a 60 percent 
evaluation, including whether the veteran has persistent 
edema, although persistent edema is reflective of both a 40 
percent and a 60 percent evaluation.

Overall, the veteran has very significant right leg 
symptomatology in many respects.  The veteran's symptoms 
apparently increase significantly if he stands for half an 
hour, his gait is abnormal, and he has had right leg muscle 
damage, which is currently compensated at a 20 percent 
evaluation.  However, the criteria for a rating in excess of 
40 percent for thrombophlebitis have not been met.  The 
veteran gave a history of pain and edema in August 1997 and 
Dr. Jabban stated that he had claudication and edema as a 
result of his impaired venous system.  Dr. Jabban also 
reported that the veteran's venous system was impaired as a 
result of the war wound.  On the other hand, the VA examiner 
in November 1998 stated that there was no evidence of edema.  
Thus, the information concerning the veteran's edema is 
somewhat contradictory.  For the purposes of rating the 
veteran's disability, this contradiction is somewhat 
irrelevant because both the 40 percent evaluation and the 60 
percent evaluation require persistent edema.  Moreover, it is 
completely reasonable that the veteran has persistent edema 
despite the November 1998 examination report.  That 
notwithstanding, there is no clinical evidence that he has 
subcutaneous induration or stasis pigmentation and the 
November 1998 examination report also reflects that the 
veteran did not have eczema.  Both the 40 percent and 60 
percent evaluations require persistent eczema.  The other 
medical evidence associated with the claims file is not 
probative of whether the veteran has persistent eczema.  In 
summary, although the veteran has very significant right leg 
symptoms as demonstrated by the evidence of record, the 
evaluation of 40 percent for thrombophlebitis more closely 
approximates his symptoms than the higher evaluation.  Thus, 
an evaluation in excess of 40 percent is not warranted.

Under the rating criteria before January 12, 1998, the 
medical evidence of record does not demonstrate that the 
veteran has pigmentation cyanosis, eczema or ulceration.  The 
Board is aware that the soft tissue in his right leg has 
disruption of the skin, fascia, muscle, and venous drainage 
and that his leg swells when he walks.  The veteran's 
symptoms increase when he stands for half an hour, but his 
symptoms improve more than envisioned by the criteria for a 
60 percent evaluation under the criteria before the 
regulatory changes, which require that symptoms subside only 
very slightly and incompletely with recumbency elevation.  In 
light of the clinical evidence, the veteran is not entitled 
to a higher rating under the criteria before January 12, 
1998.


ORDER

An evaluation in excess of 40 percent for thrombophlebitis of 
the right leg is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

